Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 11/5/21 is acknowledged.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-12 of copending Application No. 16/628,219. Although the claims at issue are not identical, they are not patentably distinct from each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 3, it is not clear what it meant by “exclusively comprising”. “Comprising” is open-ended language, but “exclusively” seems to imply that the first base body does not contain any additional components. If applicant intends for the first base body to be devoid of any components other than the particulate support material, the examiner recommends that “exclusively comprising” be replaced by “consisting of”. Additionally, the “further comprising” language of claim 3 implies that the first base body is in addition to the first sliding surface, but the first base body contains “said particulate support material”, which is the particulate material present in the first sliding surface. It is also unclear whether the “said particulate support material” referred to in the claims is coated or uncoated.
In claims 5-7 and 10, the term “especially” renders the claims indefinite, since it is unclear whether the limitations following “especially” are part of the claim. For the purpose of examination, the limitations following “especially” have been disregarded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawloski (U.S. PG Pub. No. 2015/0148549).
In paragraphs 2 and 6-9 Pawloski discloses methods for coating substrates with graphene. In paragraph 25 Pawloski discloses that the substrates can be particles. The graphene-coated particles therefore meet the limitations of the coated particulate support material of claim 1, and since the graphene is coated directly onto the substrate, a material bond is formed, as recited in claim 1. It is noted that paragraph 46 of Pawloski refers to the bond strength of the graphene to the substrate. Since the sliding member and sliding surface of claim 1 do not require any additional components, the graphene-coated particles meet the limitations of the sliding member and sliding surface of claim 1. Additionally, Pawloski discloses in paragraphs 36-37 that the coated particles can be incorporated into a polymer matrix, which is also capable or acting as a sliding member as recited in claim 1. In paragraph 25 Pawloski discloses that the particles can be alumina, meeting the limitations of claim 6 where the particulate support is Al2O3. In paragraph 8 Pawloski discloses that the graphene coating can be a single layer, meeting the limitations of claim 7. In paragraph 41 Pawloski discloses that the polymeric composites can also comprise conventional fillers, which can be the same particles as the particulate supports (see paragraph 25). The compositions of Pawloski .

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rueger (WO 2016/091355 A1).
An English-language equivalent of Rueger, U.S. PG Pub. No. 2017/0321057, is used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference.
In paragraph 1 Rueger discloses non-metallic pigments which have an outermost layer of crystalline carbon which can be in the form of graphene. The graphene-coated pigments therefore meet the limitations of the coated particulate support material of claim 1, and the coating process discloses in paragraph 76-82 leads to a material bond between the particle and the graphene coating, also as recited in claim 1. Since the sliding member and sliding surface of claim 1 do not require any additional components, the graphene-coated pigment particles meet the limitations of the sliding member and sliding surface of claim 1. Rueger further discloses in paragraph 93 that the coated pigments can be used in the production of conductive plastics and films. Since at least some of the coated pigment will be on the surface of the plastics or films, and a plastic or a film is capable of performing the intended use as a sliding member, the plastics or films comprising the coated pigments also meet the limitations of claim 1. 
As Rueger does not provide any indication that the pigments are only partially coated with the graphene layer, and the process described in paragraphs 76-83 of 
In light of the above, claims 1-2 and 6-7 are anticipated by Rueger. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pawloski.
The discussion of Pawloski in paragraph 9 above is incorporated here by reference. Pawloski discloses a graphene-coated particulate support, and polymer composites comprising said coated particulate supports, which are capable of acting as sliding members, as recited in claim 1, but does not specifically disclose whether the particulate support material is completely coated with the graphene-containing material, or a mixture of particulate support material and coated particulate support material in a specific ratio. 
In paragraph 46 Pawloski discloses that various features of the graphene-coated substrates can be tailored to meet specifications for a given application, including the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to completely coat the particulate support material with the graphene coating, as recited in claim 2, if desired for a given application.
	In paragraph 41 Pawloski further discloses that “Those skilled in the art of melt processing polymers are capable of selecting appropriate amounts and types of fillers to match a specific polymeric matrix”. It therefore would have been within the scope of ordinary skill in the art to arrive at a composition comprising the graphene-coated particulates and the conventional fillers in the ratio recited in claim 5.
	In light of the above, claims 2 and 5 are rendered obvious by Pawloski.

	
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection of those claims were overcome. Claims 3 and 10 would be allowable if rewritten in independent form and if the double patenting and 112(b) rejections of those claims were overcome. The prior art, as exemplified by the references discussed in the above rejections, does not disclose or render obvious the sliding member of claim 1 further comprising a first base body exclusively comprising said particulate material. While Pawloski discloses that the graphene-coated particles can be incorporated into a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771